DETAILED ACTION

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive. Applicant additionally has amended claim 1 to include limitations which were not previously presented and require further search and consideration beyond that allotted in the AFCP 2.0 pilot program; however, to the extent that Applicant’s arguments can be addressed, they are discussed below. 
On pages 6-9, applicant argues that the combination of Kodaira in view of Thompson and Kikutsuji is improper such that the uses of the salts in Kodaira and the salts of Thompson are different in that the salts of Kodaira are used as curing accelerants and the salts of Thompson may not be suitable as curing accelerants. Applicant further argues that the solvents of Kikutsuji would not be applicable with the acids of Thompson in the compositions of Kodaira such that the maintaining of antistatic properties in low humidity environments is achieved by the quaternary ammonium base in the antistatic copolymer.
The examiner first notes that although Thompson does not describe the use of the salts as being a curing accelerant, Thompson does teach the use of the salts as being an antistatic polymer which contribute to the antistatic properties of the composition (See Final Rejection dated 5/4/2021, Pg. 3). Furthermore, Thompson teaches the salts may be an ionic salt containing at least one metal cation and tetrafluoroboric acid in order to provide the antistatic properties which meets the limitation of claim 1 being a salt comprising an alkali cation or a rare earth ion and a counter ion which is the conjugate base of a super acid. Therefore, the examiner contends that although the salts may be used for different purposes as indicated by the applicant, one of ordinary skill in the art would appreciate that the inclusion of the polymers of 
With respect to applicant’s arguments regarding the solvents of Kikutsuji, the examiner notes that the salts of Thompson, which are now included in the compositions of Kodaira, include at least one of a monovalent metal cation, such as lithium described above, or an organic omnium cation, such as a quaternary ammonium ion (Col. 2, Lines 13-18). One of ordinary skill in the art would appreciate that the term “at least one of” would include more than one as well so the compound could include both of the ions listed above. In that instance, the solvent of Kikutsuji would provide the benefits of maintaining antistatic properties in low humidity environments due to the inclusion of a quaternary ammonium ion as indicated by the applicant. Therefore, the examiner contends that the combination of Kodaira in view of Thompson and Kikutsuji is proper and teaches each of the limitations of claim 1. 
With respect to the amendments to claim 1, it appears as though the combination teaches the newly presented limitations in that Kodaira are applied to glass articles and are cured which would teach a curable transparent antistatic coating composition (See Pg. 2, Paragraphs [0023] & [0028]). Additionally, as noted with respect to claim 22, Kodaira teaches the compositions further include silica particles teaching a filler being included in the compositions (Pg. 9, Paragraph [0092]). Additionally, as discussed in the rejection of claim 16 on page 3 of the Final Rejection, the binder in Kodaira is taught to be a trimethylsilane, which would teach the limitation of a silicon-containing binder. Lastly, Kodaira is silent with respect to the composition having the required transparency and haze values, however, the properties of the claimed composition appear to be dependent on the materials of the composition, which as discussed above and in the rejection of claim 16, are taught by the combination of Kodaira, Thompson and Kikutsuji. In particular, the combination teaches the salt, the filler, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (MPEP 2112.01 (II)). As such, the compositions of Kodaira and that of the claimed invention would have overlapping properties, including a light transmittance of at least or greater than 90% and a haze value of about or less than about 0.50%. As such, the examiner further contends that the combination of Kodaira in view of Thompson and Kikutsuji each of the limitations of claim 1. 
As noted above, the amendments to claim 1 present limitations which were not previously presented and would require further search and consideration beyond that allotted in the AFCP 2.0 pilot program. Furthermore, as noted above, the references may still be applied to render obvious the claims and as such, the amendments do not appear to place the current application in better condition for allowance. Therefore, the amendments to the claims are not being entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783